DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered.

Response to Amendment
The amendment of 11 September 2020 has been entered.
Disposition of claims:
	Claims 1, 6, and 9 have been amended.

The amendment to claims 1 and 6 has required the revision of the rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 103 over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1) set forth in the last Office action. The revised grounds of rejection are outlined below.
The amendment to claim 9 has required the revision of the rejection of claim 9 under 35 U.S.C. 103 over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1) set forth in the last Office action. The revised grounds of rejection are outlined below.

Response to Arguments
Applicant's arguments, see final paragraph of p. 6 through 2nd paragraph of p. 9 of the reply filed 11 September 2020, regarding the rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 103 over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1) set forth in the last Office action as well as the rejection of claim 9 under 35 U.S.C. 103 over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1) and Huang et al. (US 2011/0285275 A1) (hereafter “Huang”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that none of Shen et al., Xia et al. or Huang et al. teaches the current claim limitations. Specifically, Applicant argues that none of the references teaches a metal complex in which the instant R1 is a C1-12
As outlined below, Shen teaches that the instant R1 can be trifluoromethyl. Under a broadest reasonable interpretation of the term “alkyl”, an alkyl group can be substituted or unsubstituted. The current claim limitations place no limitations on whether or not the alkyl group that can be the instant R1 is substituted or unsubstituted, or if the alkyl group is substituted what those substituents can be. Therefore, under a broadest reasonable interpretation, a trifluoromethyl group is a substituted alkyl group which is a C1-12 alkyl group.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1).
Regarding claims 1-2, 4-5, and 8: The presently claimed compounds are heteroleptic organometallic compounds having three bidentate ligands coordinated to Ir, with one ligand having a different structure than the other two ligands.  One ligand structure is present “n” times wherein n is 1 or 2, and the other ligand structure is present “3-n” times.
Shen et al. disclose heteroleptic organometallic compounds having three bidentate ligands coordinated to Ir.  Shen’s compounds have two ligands of the structure that is present “3-n” times per present Formula I, but the third ligand does not have the structure of the ligand that must be present “n” times per present Formula I.  See the first, second and fifth formulae in column 3.      
With respect to present claim 8, Shen’s compounds are taught for use in an organic electroluminescent layer that is disposed between a pair of electrodes.  For example, see column 4, line 56-column 5, line 4.
The ligand structure that must be present “n” times per present Formula I is an unsubstituted or substituted phenylpyridine ligand.  Shen’s compounds have an acetylacetone group or picolinic acid group as A3 in place of the presently required “n” ligand structure.  
Xia et al. disclose compounds similar to Shen’s compounds wherein A3 is an acetylacetone group, and other compounds similar to the presently claimed compound having an unsubstituted or substituted phenylpyridine ligand.  For example, see Xia’s A94 through LA96 on page 16 to the present “3-n” ligand structure and Shen’s ligand that is present “2” times.  Compare Xia’s LB1 through LB138 on pages 34-48 to the present “n” ligand structure, and compare Xia’s LC1 on page 48 to Shen’s A3 is an acetylacetone group.  Xia’s compounds are taught for use as light-emitting compounds in an organic light emitting diode wherein the light-emitting compound is present in an emissive layer disposed between a pair of electrodes.  Xia’s compounds differ from Shen’s compounds and the presently claimed compound in that Xia’s compounds have a fused thiazole ring where Shen’s compounds and the present compound have a fused thiophene ring.  However, Xia’s disclosure is relevant as suggesting that one of ordinary skill in the art before the effective filing date of the presently claimed invention would have reasonably expected that a substituted or unsubstituted phenylpyridine ligand could be used in place of an acetylacetone group in Shen’s compounds to make similar compounds that would be light-emissive and could be used for the same purpose as Shen’s compounds. 
It would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the presently claimed invention to make compounds similar to the compounds of Shen et al., with an unsubstituted or substituted phenylpyridine ligand in place of an acetylacetone group as A3.  One of ordinary skill in the art, having knowledge of the disclosure of Xia et al., would have reasonably expected that an unsubstituted or substituted phenylpyridine ligand could be used instead of an acetylacetone group at A3 to make other light-emitting compounds that would be useful for the same purpose as Shen’s compounds. 
Shen does not exemplify a compound in which the instant R1 is C1-12
However, Shen teaches that the compounds of the disclosure of Shen have the structure of Shen’s formula (I), shown below {col. 2, lines 3-67}.

    PNG
    media_image1.png
    425
    622
    media_image1.png
    Greyscale

The ring A1 can be a substituted or non-substituted aromatic heterocyclic group {col. 2, lines 20-21 and 59-67}. The heterocyclic group can be unsubstituted thiophenyl ring, as demonstrated by the example complexes {col. 3-col. 4}. Therefore, both unsubstituted thiophenyl rings and substituted thiophenyl rings can be used in the compounds of Shen.
Shen describes a substituted alkyl group (trifluoromethyl which is a substituted methyl group) as a possible substituent on the ligands of the metal complexes of Shen {col.2: lines 64-67}. While these substituents are placed on the A2 ring of the ligands, this description demonstrates that alkyl (trifluoromethyl) substituted rings are alternatives to unsubstituted rings in the disclosure of Shen and represent one of only a small number of substituents described by the reference. Furthermore, substituted alkyl groups (trifluoromethyl which is a substituted methyl group) represent a selection of a finite number of possible alkoxy groups.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the metal complexes by placing a substituted alkyl group (trifluoromethyl which is a substituted methyl group) 1. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a substituted alkyl group (trifluoromethyl which is a substituted methyl group) substituent and it’s placement at the position of the instant R1 (one of two choices on the thiophene ring) would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 6: Shen as modified by Xia et al. or Lin et al. teaches all of the features with respect to claim 1, as outlined above.
Shen as modified by Xia et al. or Lin et al. do not exemplify a specific 2-phenylpyridine ligand to be used in place of the acetylacetonate ligand.
However, Xia et al. teaches a limited number of possible 2-phenylpyridine ligands that are alternatives to acetylacetonate ligands {paragraph [0074]}. Ligands LB1 and LB30-LB37 meet the limitations of the current claim 6 and represent 9 of the 144 possible ligands described by Xia et al. {paragraph [0074]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the metal complexes selecting one of Xia et al.’s LB1 and LB30-LB37 as the 2-phenylpyridine ligand used in place of the acetylacetonate ligand of Shen. The selection would have been a choice .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 7,445,857 B2) in view of Xia et al. (US 2015/0097169 A1) and Huang et al. (US 2011/0285275 A1) (hereafter “Huang”).
Regarding claim 9: The presently claimed compounds are heteroleptic organometallic compounds having three bidentate ligands coordinated to Ir, with one ligand having a different structure than the other two ligands.  One ligand structure is present “n” times wherein n is 1 or 2, and the other ligand structure is present “3-n” times.
Shen et al. disclose heteroleptic organometallic compounds having three bidentate ligands coordinated to Ir.  Shen specifically exemplifies Shen’s Compound 1 {paragraphs [0019]}. 
Shen’s compounds have two ligands of the structure that is present “3-n” times per present Formula I, but the third ligand does not have the structure of the ligand that must be present “n” times per present Formula I.  See the first, second and fifth formulae in column 3.      
Shen’s compounds are taught for use in an organic electroluminescent layer that is disposed between a pair of electrodes.  For example, see column 4, line 56-column 5, line 4.
The ligand structure that must be present “n” times per present Formula I is an unsubstituted or substituted phenylpyridine ligand. Shen’s compounds have an acetylacetone group or picolinic acid group as A3 in place of the presently required “n” ligand structure.  
Xia et al. disclose compounds similar to Shen’s compounds wherein A3 is an acetylacetone group, and other compounds similar to the presently claimed compound having an unsubstituted or substituted phenylpyridine ligand.  For example, see Xia’s paragraphs [0059]-[0074].  Compare Xia’s LA94 through LA96 on page 16 to the present “3-n” ligand structure and Shen’s ligand that is present “2” times.  Compare Xia’s LB1 through LB138 on pages 34-48 to the present “n” ligand structure, and compare Xia’s LC1 on page 48 to Shen’s A3 is an acetylacetone group.  Xia’s compounds are taught for use as light-emitting compounds in an organic light emitting diode wherein the light-emitting compound is present in an emissive layer disposed between a pair of electrodes.  Xia’s compounds differ from Shen’s compounds and the presently claimed compound in that Xia’s compounds have a fused thiazole ring where Shen’s compounds and the present compound have a fused thiophene ring.  However, Xia’s disclosure is relevant as suggesting that one of ordinary skill in the art before the effective filing date of the presently claimed invention would have reasonably expected that a substituted or unsubstituted phenylpyridine ligand could be used in place of an 
It would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the presently claimed invention to make a compound similar to that of Shen’s Compound 1, with an unsubstituted or substituted phenylpyridine ligand in place of an acetylacetone group as A3.  One of ordinary skill in the art, having knowledge of the disclosure of Xia et al.., would have reasonably expected that an unsubstituted or substituted phenylpyridine ligand could be used instead of an acetylacetone group at A3 to make other light-emitting compounds that would be useful for the same purpose as Shen’s compounds. 
Shen does not exemplify a compound in which the instant R4 is alkyl.
Huang teaches similar organometallic compounds for use in organic electroluminescent devices as light-emitting dopants {abstract and paragraphs [0008]-[0012]}. The compounds of Huang differ from Compound 1 of Shen in that the position of the instant R4 is occupied by an alkyl group {paragraphs [0008]-[0009] and [0018]-[0019]}.
Huang teaches that a device comprising a compound having a tertiary butyl group at the instant R4 has a higher efficiency than a device using a similar compound, except for having a hydrogen at the instant R4 {paragraphs [0059]-[0062] and Table 2}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Shen’s Compound 1 by substituting a tertiary butyl group at the position of the instant R4, based on the teaching of Huang. The motivation for doing so would have been to provide a compound that when used as 
Shen does not exemplify a compound in which the instant R1 is C1-12 alkyl.
However, Shen teaches that the compounds of the disclosure of Shen have the structure of Shen’s formula (I), shown below {col. 2, lines 3-67}.

    PNG
    media_image1.png
    425
    622
    media_image1.png
    Greyscale

The ring A1 can be a substituted or non-substituted aromatic heterocyclic group {col. 2, lines 20-21 and 59-67}. The heterocyclic group can be unsubstituted thiophenyl ring, as demonstrated by the example complexes {col. 3-col. 4}. Therefore, both unsubstituted thiophenyl rings and substituted thiophenyl rings can be used in the compounds of Shen.
Shen describes a substituted alkyl group (trifluoromethyl which is a substituted methyl group) as a possible substituent on the ligands of the metal complexes of Shen {col.2: lines 64-67}
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the metal complexes by placing a substituted alkyl group (trifluoromethyl which is a substituted methyl group) substituent at the position corresponding to the instant R1. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a substituted alkyl group (trifluoromethyl which is a substituted methyl group) substituent and it’s placement at the position of the instant R1 (one of two choices on the thiophene ring) would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Shen et al. (US 7,445,857 B2). As described above, Shen teaches compounds similar to those claimed in the current claims 3 and 7. Additionally, as outlined above, Shen et al. teaches that the thiophenyl group on which the 1 is attached can be substituted. However, neither Shen nor the prior art teach the specific substituents of the current claims 3 and 7 or provide motivation to modify the compounds of Shen to comprise the specific substituents of the current claims 3 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786